             Case 5:19-cv-00161-OLG Document 1 Filed 02/20/19 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

KEVIN J. MCKEE,                     )
                                    )
        Plaintiff,                  )
                                    )
v.                                  )                 Case No.: 5:19-cv-00161
                                    )
ROBERTS FAMILY HOMES, LLC           )
d/b/a/ TEXAS BUILT MOBILE HOMES, )                    DEMAND FOR JURY TRIAL
                                    )
        Defendant.                  )
____________________________________/


              PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff, KEVIN J. MCKEE (“Plaintiff” or McKee”), and files his

Complaint against Defendant, ROBERTS FAMILY HOMES, LLC d/b/a TEXAS BUILT

MOBILE HOMES (“Defendant” or “Texas Built”), and states the following:

                                   NATURE OF THE CLAIMS

       1.        This is an action for monetary damages, pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”), the Texas Labor Code §§ 21

et seq.; and Texas common law to redress Defendant’s unlawful employment practices against

Plaintiff, including Defendant’s unlawful discrimination, retaliation and sexual harassment of

Plaintiff because of his sex leading to constructive discharge.

                                 JURISDICTION AND VENUE

       2.        This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff s rights under the

Title VII.


                                                 1
             Case 5:19-cv-00161-OLG Document 1 Filed 02/20/19 Page 2 of 12



        3.       This Court has supplemental jurisdiction over Plaintiff’s related claims arising

under state law and the Texas Labor Code pursuant to 28 U.S.C. § 1367(a).

        4.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein occurred in this district.

                                                THE PARTIES

        5.       Plaintiff, Kevin J. McKee, is a citizen of the United States and was at all times

material a citizen of the State of Texas, residing in Bexar County, Texas.

        6.       Plaintiff worked for Defendant as a Senior Sales Representative at its 6245 I-10

Frontage Road, Sequin, Texas 78155 location.

        7.       Defendant, Texas Built, is a Texas Limited Liability Company, with its principal

place of business in Sequin, Texas.

        8.       Defendant, Texas Built, is an employer as defined by the laws under which this

action arises.

                                    PROCEDURAL REQUIREMENTS

        9.       Plaintiff has complied with all statutory prerequisites to filing this action.

        10.      On February 8, 2018, Plaintiff dual-filed a claim with the Texas Workforce

Commission, Civil Rights Division (“TWC”), and the Equal Employment Opportunity

Commission (“EEOC”), against Defendants, satisfying the requirements of 42 U.S.C. § 2000e-

5(b) and (e), based on sex, sexual harassment, and retaliation.




                                                      2
            Case 5:19-cv-00161-OLG Document 1 Filed 02/20/19 Page 3 of 12



          11.    Plaintiff’s EEOC charge was filed within three hundred days after the alleged

unlawful employment practices occurred.

          12.    On November 23, 2018, the EEOC issued to Plaintiff a Dismissal and Notice of

Rights.

          13.    This Complaint was filed within ninety days Plaintiff’s receipt of the EEOC’s

Dismissal and Notice of Rights.

                                       FACTUAL ALLEGATIONS

          14.    Plaintiff is a heterosexual male.

          15.    Defendant is a family-owned, full-service dealership that sells manufactured,

modular, mobile homes, tiny homes, cabins, and oil field housing. Defendant also offers customers

assistance with financing and land acquisition along with the delivery and setup of purchased

homes. Defendant purports to be a “faith-based company centered around Christian values.”

          16.    Plaintiff worked for Defendant as a Senior Sales Representative. Plaintiff learned

Defendant’s products and systems quickly and his success earned him accolades and performance-

based rewards.

          17.    However, a few months into Plaintiff’s tenure, the work environment drastically

shifted when Seth Roberts, Texas Built’s President, began to sexually harass Plaintiff. Upon

information and belief, Mr. Roberts is a heterosexual male.

          18.    At first, Mr. Roberts would gesture towards Plaintiff as if he was going to grab

Plaintiff’s genitals lunge towards Plaintiff attempting to grab, touch, or fondle Plaintiff’s genitals.

Mr. Roberts would exclaim he was “joking” when he did so, however, Mr. Roberts acts were


                                                     3
          Case 5:19-cv-00161-OLG Document 1 Filed 02/20/19 Page 4 of 12



deliberate and intentional. Mr. Roberts’ advances were unwelcome and Plaintiff repeatedly told

Mr. Roberts to stop, but to no avail.

       19.     Mr. Roberts’ behavior escalated and the “joking” gestures and lunges turned into

physical contact wherein Mr. Roberts would physically grab onto and hold Plaintiff’s genitals.

Plaintiff continued to tell Mr. Roberts to stop. As time went on, Mr. Roberts’ sexual harassment

intensified to the point where Mr. Roberts would grab, touch, or fondle Plaintiff’s genitals

approximately four or five times a day.

       20.     Upon information and belief, Mr. Roberts’ also sexually harassed other male

employees; female employees were not subjected to the same treatment.

       21.     Over Plaintiff’s repeated objections, Mr. Roberts continued to terrorize Plaintiff

and sexually harass him. On one such occasion, Mr. Roberts lunged at Plaintiff grabbing his

genitals while yelling “Oh I got that little pecker,” “Whew, looky I got that little pecker,” “Where

is that little pecker.” Plaintiff again told Mr. Roberts that the sexual harassment was unwelcome

and made Plaintiff feel uncomfortable.

       22.     Mr. Roberts even found a way to make something as simple as Plaintiff drinking

from Defendant’s water fountain an opportunity to sexually harass Plaintiff. For example, when

Plaintiff was bent over taking a drink from the water fountain, Mr. Roberts approached Plaintiff

from behind, physically grabbed Plaintiff’s buttocks and attempted to insert his finger into

Plaintiff’s buttocks.

       23.     Several managers, including Paul Rose, Senior Operations and Finance Manager,

witnessed the sexual harassment. Mr. Rose informed Mr. Roberts that he needed to stop sexually

harassing Plaintiff however, Mr. Roberts responded by walking over to Plaintiff’s desk and


                                                 4
          Case 5:19-cv-00161-OLG Document 1 Filed 02/20/19 Page 5 of 12



attempting to once again grab Plaintiff’s genitals. Business continued as usual and Defendant’s

lackadaisical attitude, acceptance, encouragement of “frat house behavior,” and inaction caused

Plaintiff to fear for his job and/or retaliation if he were to report the same.

        24.     Defendant’s behavior was the antithesis of operating in a faith-based manner.

Defendant attempted to keep up the appearance of a faith-based operation by holding daily prayer

meetings each morning before opening for business. But while all employees were seated in

prayer, with their eyes closed and/or looking down, Mr. Roberts would walk up behind Plaintiff

and other male employees and thrust and press his genitals on the employees’ shoulders and arms

in a sexually explicit manner.

        25.     One day, Plaintiff was in a co-worker’s office with his hand in one pocket while

holding folders with his elbow against his side; Plaintiff’s other hand held a full cup of coffee. Mr.

Robert’s snuck up on Plaintiff and approached him from behind - in Plaintiff’s own words Mr.

Roberts then grabbed his “shaft, [] head, everything...hard for like 8 seconds” while exclaiming

"Whew looky looky I got ahold of this little guy!!" Embarrassed, shocked, and horrified, Plaintiff

moved away so quickly and with such force that it ripped Plaintiff’s pants from the pocket to just

above the knee. Elizabeth Fontaine, who worked as Defendant’s Financial Controller noticed

Plaintiff’s pants were torn and asked him what happened. Plaintiff explained what happened and

Ms. Fontaine reported Mr. Robert’s egregious behavior to David Hermann, Partner.

        26.     In retaliation for reporting Mr. Roberts’ behavior to Ms. Fontaine, Defendant began

to decrease Plaintiff’s sales leads and exclude Plaintiff from essential work-related meetings. Prior

to reporting Mr. Roberts Plaintiff was receiving approximately 15 to 20 leads per week. After

reporting Mr. Roberts, Defendant reduced Plaintiff’s leads to two or less per week. Of the two or

less leads, they were of poor quality as compared to the leads previously provided to Plaintiff.

                                                   5
          Case 5:19-cv-00161-OLG Document 1 Filed 02/20/19 Page 6 of 12



Defendant also began to retaliate against Plaintiff by intentionally causing delays in the processing

of his sales transactions by delaying the review and signature on documents necessary to complete

Plaintiff’s sales.

        27.     The sexual harassment and hostile work environment began to take a toll on

Plaintiff’s mental health causing it to be difficult for Plaintiff to go to work due to the fear and

dread of what sexual harassment may be waiting for him.

        28.     Days passed and Defendant took no remedial action. Upon learning that his

behavior had been exposed, Mr. Roberts phoned Plaintiff and was brazen enough to ask Plaintiff

if Plaintiff had reported the sexual harassment and inappropriate touching to anyone. Fearful for

the reprisal if Plaintiff was to tell Mr. Roberts yes, he responded that he had not.

        29.     Due to the continued severe and pervasive sexual harassment and escalating hostile

work environment, Plaintiff sought legal counsel and retained the undersigned in October 2017.

        30.     It was not until Defendant was informed that Plaintiff had retained counsel that

Defendant hired Liza M. Fawcett, of Fawcett HR Solutions, to investigate Plaintiff’s allegations.

       31.     Ms. Fawcett’s investigation confirmed Mr. Roberts’ sexually harassing behavior
towards Plaintiff and other male employees.


        32.     Following her investigation, Ms. Fawcett issued a report and recommendation that

included a number of suggested changes to Defendant including education of the entire workforce

on Defendant’s employment policies, namely its anti-harassment policy.




                                                  6
         Case 5:19-cv-00161-OLG Document 1 Filed 02/20/19 Page 7 of 12



       33.     Despite Ms. Fawcett’s investigation and report, the work environment remained

hostile and unchanged.

       34.     Upon information and belief, Defendant did not sexually harass its female

employees.

       35.     Due to the untenable and dangerous work environment Plaintiff was left with no

option other than to tender his resignation.

                     Count I: Sex Based Discrimination in Violation of Title VII

       36.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-35 above.

       379.    At all times relevant to this action, Plaintiff was in a protected category under Title

VII because of his sex, male.

       38.     Defendants are prohibited under Title VII from discriminating against Plaintiff

because of his sex with regard to discharge, employee compensation, and other terms, conditions,

and privileges of employment.

       39.     Defendants violated Title VII by terminating and discriminating against Plaintiff

based on his sex.

       40.     Defendants intentionally discriminated against Plaintiff on the basis of his sex.

       41.     As a direct and proximate result of Defendants’ unlawful and discriminatory

conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

                                                  7
         Case 5:19-cv-00161-OLG Document 1 Filed 02/20/19 Page 8 of 12



confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

       42.     Defendants’ unlawful conduct in violation of Title VII was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.

                        Count II: Sexual Harassment in Violation of Title VII

       43.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-35, above.

       44.     Defendant’s sexually harassing actions and comments were so frequent and

severe that it created hostile work environment.

       45.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

       46.     Defendant’s unlawful conduct in violation of title VII was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.




                                                   8
          Case 5:19-cv-00161-OLG Document 1 Filed 02/20/19 Page 9 of 12



                              Count III: Retaliation in Violation of Title VII

        47.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-35, above.

        48.     Plaintiff engaged in protected activity under Title VII on more than one occasion

while employed by Defendant.

        49.     Defendant engaged in intentional retaliation against Plaintiff for his participation

in protected activity.

        50.     Defendant’s conduct violated Title VII.

        51.     Plaintiff has satisfied all statutory prerequisites for filing this action.

        52.     Defendant’s discriminatory conduct, in violation of Title VII, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige for which he is entitled to damages.

        53.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

        54.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive damages.

                         Count IV: Sex Based Discrimination in Violation of
                                The Texas Labor Code §§ 21 et seq.

        55.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-35 above.

        56.     At all times relevant to this action, Plaintiff was in a protected category under Texas

Labor Code § 21.05, because of his sex, male.

                                                    9
         Case 5:19-cv-00161-OLG Document 1 Filed 02/20/19 Page 10 of 12



       57.     Defendant is prohibited under Texas Labor Code § 21.051 from failing or refusing

to hire Plaintiff, discharge Plaintiff, or discriminate in any other manner against Plaintiff in

connection with compensation or the terms, conditions, or privileges of employment; or to limit,

segregate, or classify Plaintiff in a manner that would deprive or tend to deprive Plaintiff of any

employment opportunity or adversely affect in any other manner Plaintiff’s employment status

because of his sex.

       58.     Defendant intentionally discriminated against Plaintiff on the basis of his sex.

       59.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of Texas Labor Code § 21.051, Plaintiff has suffered and continues to suffer,

lost wages, lost benefits, as well as severe mental anguish and emotional distress, including but

not limited to depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and

self-confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

       60.     Defendant’s unlawful conduct in violation of Texas Labor Code § 21.051 was

outrageous and malicious, was intended to injure Plaintiff, and was done with conscious disregard

of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.

                                    Count V: Constructive Discharge

       61.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-35 above.

       62.     Defendant deliberately created intolerable working conditions as it failed to provide

a work environment free from discrimination, harassment, and hostility.



                                                 10
            Case 5:19-cv-00161-OLG Document 1 Filed 02/20/19 Page 11 of 12



           63.   Defendant’s actions were done with the intent to drive Plaintiff to resign.

           64.   Defendant’s deliberate actions forced Plaintiff to resign his position.

                          Count VI: Intentional Infliction of Emotional Distress

           65.   Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-35 above.

           66.   Defendant intentionally sexually harassed Plaintiff and subjected him to a hostile

work environment.

           67.   Defendant’s conduct was extreme and outrageous.

           68.   Defendant’s sexual harassment caused Plaintiff to suffer from severe emotional

distress

                                          PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

           A.    Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional

distress damages, in an amount to be proved at trial, punitive damages, and prejudgment interest

thereon;

           B.    Grant Plaintiff his costs and an award of reasonable attorneys’ fees (including

expert fees); and

           C.    Award any other and further relief as this Court deems just and proper.




                                                   11
 Case 5:19-cv-00161-OLG Document 1 Filed 02/20/19 Page 12 of 12




                                  JURY DEMAND

Plaintiff hereby requests a trial by jury on all triable issues herein.



                                        Respectfully Submitted:

                                        /s/ Gabrielle E. Klepper
                                        Gabrielle E. Klepper
                                        Texas Bar No.: 24090213
                                        Spielberger Law Group
                                        202 S. Hoover Blvd.
                                        Tampa, Florida 33609
                                        T: (800) 965-1570 ext. 126
                                        F: (866) 580-7499
                                        Gabrielle.Klepper@spielbergerlawgroup.com

                                        Counsel for Plaintiff




                                           12
